                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

Jeffrey Weisen,

                 Plaintiff,

v.                                                         Case No. 19-cv-2624 (JNE/ECW)
                                                           ORDER
Northern Tier Retail LLC doing business as
Speedway,

                 Defendant.

          Plaintiff Jeffrey Weisen alleges Defendant Northern Tier Retail LLC doing

business as Speedway (“Speedway”) violated the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq. (“ADA”) at the Speedway store and gas station located at 7162

East Point Douglas Road South, Cottage Grove, Minnesota (“Cottage Grove Speedway”).

This matter is before the Court on Speedway’s Motion for Summary Judgment, Weisen’s

Motion for Partial Summary Judgment, and Speedway’s Motion to Exclude Expert

Testimony. ECF Nos. 67, 74, 82.

                                       BACKGROUND

     I.      General Background

          The ADA protects the rights of individuals with disabilities with respect to places

of public accommodation, commercial facilities, transportation, and other places or

services. Title III of the ADA prohibits places of public accommodation from

discriminating against persons with disabilities and requires them to be readily accessible

to and independently usable by persons with disabilities. 42 U.S.C. §§ 12181-89. The




                                                1
Department of Justice has promulgated rules implementing Title III, including the 2010

ADA Standards for Accessible Design (“2010 Standards”). 1

         It is undisputed that the Cottage Grove Speedway, a convenience store and gas

station, is a place of public accommodation. It is also undisputed that Weisen is a

disabled individual. Weisen became disabled as a result of a motorcycle accident in 2016

and is dependent on a wheelchair.

         In the summer of 2019, Weisen complained to his childhood friend, Jerald

Boitnott, that he had fallen in a gas station restroom as a result of reaching for a soap

dispenser that was too high. Boitnott, a disabled person who litigated ADA cases with the

assistance of the Throndset Michenfelder Law Office, introduced Weisen to Craig

Seifert, an investigator employed by the Throndset Michenfelder Law Office. The three

of them “talked about all the ADA stuff.” Olson Decl. Ex. A, J. Weisen Dep. 23:12-22.

ECF No. 72-1. Weisen learned that he could make money from ADA litigation and that it

could “make the people correct the problems.” Id. at 25:4-7.

         With the assistance of the Throndset Michenfelder Law Office, Weisen has since

initiated over ninety ADA lawsuits, though he does not know the total number. In many

of these lawsuits, Weisen does not know whether the defendants have remediated their

alleged ADA violations. When first deposed, Weisen could not remember whether the

instant case was active.




1
    The 2010 Standards relevant here are in appendices B and D to 36 C.F.R. part 1191.

                                              2
    II.      The Cottage Grove Speedway Case

          The exact date Weisen visited the Cottage Grove Speedway is unknown, though

Weisen’s wife testified at her deposition that she and Weisen visited the Cottage Grove

Speedway in July or August of 2019. 2 They stopped at the Cottage Grove Speedway so

Weisen’s wife could use the restroom and get coffee. Weisen intended to enter the store

as well but was deterred because the curb and sidewalk were obstructed. Weisen’s wife

also noticed that the disabled-accessible parking space was at a slant. After determining

that Weisen was not up to traversing these barriers, they decided to park in a non-

accessible parking space as opposed to an accessible parking space.

          Weisen remained in the car while his wife entered the store. Weisen’s wife

measured potential interior ADA violations against her body and informed Weisen about

the potential violations when she returned to the car. Weisen contacted Seifert a day or

two later. Seifert then spoke with Weisen’s attorneys at the Throndset Michenfelder Law

Office.

          On August 8, 2019, one of Weisen’s attorneys reached out to Speedway

concerning the ADA violations at the Cottage Grove Speedway and two other Speedway

locations. Weisen’s attorney inquired whether Speedway was interested in resolving the


2
  In his declaration accompanying his Motion for Partial Summary Judgment, Weisen
states, “I routinely pass by the [Cottage Grove Speedway] on my way to and from
Treasure Island, a casino located in Red Wing, Minnesota. I have visited the [Cottage
Grove Speedway] on numerous occasions, and plan to continue to do so.” Weisen
Decl. ¶ 3, ECF No. 78. However, the instant action specifically pertains to Weisen’s July
or August 2019 visit. See e.g., Pl.’s Mem. Supp. Mot. Partial Summ. J. 2, ECF No. 77.
Weisen has not presented evidence as to whether he encountered ADA violations during
his prior visits.

                                               3
matters “pre-suit.” Moosbrugger Decl. Ex. A, at 4, ECF No. 70-1. On August 12, 2019,

Speedway’s in-house counsel replied requesting the specific dates and times Weisen had

frequented the Speedway locations. She specified that she needed this information to

preserve evidence. Weisen’s attorney replied that Weisen had visited the Cottage Grove

Speedway sometime in July or August of 2018. Speedway’s in-house counsel explained

that she needed the date and time and that failure to provide this information would be

highly prejudicial to Speedway’s defense. Speedway nevertheless checked its

surveillance system at the Cottage Grove Speedway, but the system retained only three

months of footage before overwriting it.

       Weisen served Speedway with the instant case on September 11, 2019. In his

Complaint, Weisen alleges he visited the Cottage Grove Speedway “[w]ithin the

applicable limitations period.” Notice of Removal Ex. A, Compl. ¶ 20, ECF No. 1-1.

Weisen’s Complaint lists eleven architectural barriers at the Cottage Grove Speedway in

violation of the ADA: (1) a portion of the accessible parking space and/or access aisle is

too steep; (2) the running slope of the curb ramp is too steep; (3) the cross slope of the

curb ramp is too steep; (4) the landing at the top of the curb ramp is not level, wide

enough, or long enough; (5) the curb ramp flares are too steep; (6) the adjacent surface at

the transition from the (city owned) curb ramp to the street is not level; (7) the operable

parts of the gas pump are too high; (8) the self-service shelf for condiments and lids is too

high; (9) the toilet compartment has inadequate maneuvering clearances; (10) a toilet

paper dispenser is too far from the toilet; and (11) a bathroom mirror is too high. Weisen

also alleges that Speedway’s policies, procedures, and practices violate the ADA.


                                              4
          Speedway first learned that Weisen and his wife had visited the Cottage Grove

Speedway in July or August of 2019, not 2018, when deposing Weisen’s wife on

September 8, 2020.

          Speedway has since undertaken interior and exterior renovations at the Cottage

Grove Speedway. Speedway’s expert, Julee Quarve-Peterson, opines that the Cottage

Grove Speedway is now ADA-compliant.

                                 EVIDENTIARY CLAIMS

     I.      Quarve-Peterson’s Expert Testimony on the Size of the Curb Ramp
             Landing

          The 2010 Standards require that a curb ramp landing be a specific size. 2010

Standard 406.4. Speedway relies on Quarve-Peterson’s January 4, 2021, declaration to

establish the size of the Cottage Grove Speedway’s curb ramp landing. In that

declaration, Quarve-Peterson asserts that the top of the curb ramp is “sufficiently wide

and long, measuring 3’-1” wide (unobstructed) and 3’-0” long/deep (unobstructed).”

Quarve-Peterson Decl. ¶ 4, ECF No. 71. In his response to Speedway’s motion for

summary judgment, Weisen argues that the Court should disregard the information in this

assertion as it was not disclosed before the expert discovery deadline. 3 Speedway does

not dispute that the disclosure of this information was untimely. Instead, Speedway

argues that Federal Rule of Evidence 705 allows experts to provide underlying facts or

data after they have stated their opinions.




3
    The deadline for expert disclosures was October 15, 2020. Order 1, ECF No. 48.

                                               5
       Federal Rule of Evidence 705 provides that an expert can state an opinion without

first testifying to the underlying facts or data. However, the Advisory Committee Notes

explain that Rule 705 “relates to the manner of presenting testimony at trial” and should

not conflict with Federal Rule of Civil Procedure 26(a)(2)(B). Fed. R. Evid. 705,

Advisory Committee’s Notes on 1993 Amendments.

       Federal Rule of Civil Procedure 26(a)(2)(B)(ii) requires disclosure of an expert

report containing “the facts or data considered by the witness” in forming his or her

opinions. “If a party fails to provide information . . . as required by Rule 26(a) . . . the

party is not allowed to use that information . . . to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R.

Civ. P. 37(c)(1).

       Here, Quarve-Peterson’s previously disclosed expert report did not include any

facts or data related to the landing’s size. See Olson Decl. Ex. E, at 3, ECF No. 72-1.

Speedway does not argue that the untimely disclosure of this information was

substantially justified or harmless. Because Speedway failed to provide this information

as required by Rule 26(a), Speedway cannot use it “to supply evidence” on its motion for

summary judgment. Fed. R. Civ. P. 37(c)(1).




                                               6
   II.      Seifert’s Expert Testimony

         Speedway moves to exclude the testimony of Weisen’s expert witness, Craig

Seifert. Federal Rule of Evidence 702 governs the admissibility of expert testimony. Rule

702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion or otherwise if:

                (a)    the expert’s scientific, technical, or other specialized
                       knowledge will help the trier of fact to understand the
                       evidence or to determine a fact in issue;

                (b)    the testimony is based on sufficient facts or data;

                (c)    the testimony is the product of reliable principles and
                       methods; and

                (d)    the expert has reliably applied the principles and methods to
                       the facts of the case.

         The Eighth Circuit has laid out a three-part test for district courts to apply when

screening expert testimony under Rule 702:

         First, evidence based on scientific, technical, or other specialized
         knowledge must be useful to the finder of fact in deciding the ultimate issue
         of fact. This is the basic rule of relevancy. Second, the proposed witness
         must be qualified to assist the finder of fact. Third, the proposed evidence
         must be reliable or trustworthy in an evidentiary sense, so that, if the finder
         of fact accepts it as true, it provides the assistance the finder of fact
         requires.

Polski v. Quigley Corp., 538 F.3d 836, 839 (8th Cir. 2008) (quoting Lauzon v.

Senco Prods. Inc., 270 F.3d 681, 686 (8th Cir. 2001)). District courts should

exclude an expert’s opinion only if it is “so fundamentally unsupported that it can

offer no assistance to the jury.” Id. (quoting Wood v. Minn. Mining & Mfg. Co.,



                                                7
112 F.3d 306, 309 (8th Cir. 1997)). Doubts about an expert’s opinion should be

resolved in favor of admissibility. In re Wholesale Grocery Prods. Antitrust Litig.,

946 F.3d 995, 1001 (8th Cir. 2019) (citing Marmo v. Tyson Fresh Meats, Inc., 457

F.3d 748, 758 (8th Cir. 2006)).

       In its Motion to Exclude Expert Testimony, Speedway argues that the Court

should exclude Seifert’s testimony because Weisen’s attorneys directed Seifert’s

investigation, Seifert is not qualified, and Seifert’s investigation methods were generally

unreliable. Weisen responds that Speedway’s arguments go to the weight of Seifert’s

expert testimony and not its admissibility. Weisen’s briefing does not specify what

Seifert is an expert in, but Speedway questions his qualifications as an expert in ADA

accessibility compliance. At oral argument, Weisen asserted Seifert is an expert in

measurements with respect to ADA cases and in costs to correct ADA violations.

          a. Seifert’s Methods

       Speedway’s first and third arguments concern the reliability of Seifert’s

measurement methods. Weisen claims that Seifert’s measurements were reliable because

Seifert used common tools that led him to conclusions that would be useful to the finder

of fact, but presents no evidence concerning Seifert’s investigation methods.

       “To satisfy the reliability requirement, the proponent of the expert testimony must

show by a preponderance of the evidence . . . that the methodology underlying his

conclusions is scientifically valid.” Id. at 1000 (quoting Marmo, 457 F.3d at 757-58). 4


4
  When analyzing the reliability requirement, courts may look to various factors, such as
those laid out in Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579 (1993). See

                                             8
Though the factual basis of an expert’s opinion goes to the weight of the expert’s

testimony, Bonner v. ISP Techs., Inc., 259 F.3d 924, 929-30 (8th Cir. 2001) (citation

omitted), any step the expert has taken that renders the analysis unreliable renders the

expert’s testimony inadmissible, In re Wholesale Grocery Prods. Antitrust Litig., 946

F.3d at 1001-02 (citation omitted) (affirming the district court’s decision to exclude

expert testimony that was based on a flawed assumption). “This is true whether the step

completely changes a reliable methodology or merely misapplies that methodology.” Id.

at 1001 (citation omitted).

       Here, Weisen has not satisfied his burden. The record reveals that Seifert followed

Weisen’s attorneys’ instructions instead of a reliable methodology. Seifert admitted at his

deposition that he was “just doing what [he was] instructed to do.” Olson Decl. Ex. B,

Seifert Expert Dep. 57:18-20, ECF No. 86-1. Seifert testified that he followed the

attorneys’ instructions when deciding everything from where to take his measurements

and where to place his tools to how many measurements to take. Id. at 48:23-49:2 (“I was

just told to place the tool and read off the numbers.”), 49:3-6 (stating that he was

“following the instructions of Mr. Michenfelder and Mr. Throndset”), 49:7-11 (“I just

took the measurements as I was instructed.”), 53:16-20 (“I was instructed to take a

number of measurements.”), 54:2-8 (stating he was measuring a specific area because he




Lauzon, 270 F.3d at 686-87 (discussing the factors laid out in Daubert as well as other
factors). However, the reliability inquiry is “meant to be flexible and fact specific, and a
court should use, adapt, or reject Daubert factors as the particular case demands.” Unrein
v. Timesavers, Inc., 394 F.3d 1008, 1011 (8th Cir. 2005) (citing Kumho Tire Co., Ltd. v.
Carmichael, 526 U.S. 137, 141-42 (1999)).

                                              9
“was instructed to”). Similarly, Seifert testified that he did not take photographs with the

tape measure because he “wasn’t instructed to.” Id. at 66:11-15. Seifert further testified

that he relied on the attorneys’ instructions when deciding what to include in his report.

See id. at 53:4-11 (explaining that he included the number of designated accessible

parking spaces because he was instructed to include it), 54:9-15 (explaining that he did

not include a picture because he “wasn’t instructed to put that in there”). Seifert also

admitted that one of Weisen’s attorneys, Chad Throndset, was the one recording his

measurements.

       Speedway’s expert, Quarve-Peterson, witnessed Seifert’s investigation of the

Cottage Grove Speedway. Quarve-Peterson confirms that Seifert took directions from

Weisen’s attorneys. According to Quarve-Peterson, “If Seifert were sent to a site alone, it

is questionable if he would know what, how or why to measure.” Olson Decl. Ex. D, at 3,

ECF No. 86-1. Quarve Peterson also noted that the attorneys recorded Seifert’s

measurements for him and that “[n]ot all measurements were written down.” Id. at 2.

       Seifert’s investigation was problematic even looking past Seifert’s reliance on

Weisen’s attorneys. Of particular note, Quarve-Peterson saw that Seifert did not use his

slope measuring device properly. First, Seifert wobbled the device back and forth while

taking readings and may have recorded several slope readings while the numbers on the

device were still changing. In essence, Seifert jumped on the scale and recorded the

weight while the dial was still moving. Second, Seifert took several readings after

twisting the bottom of the device, which may have affected the accuracy of the readings.




                                             10
Third, though Seifert testified that he calibrated the slope measuring device at his home,

he did not calibrate the device at the Cottage Grove Speedway.

       The location of Seifert’s measurements also calls into question the accuracy of his

findings. Quarve-Peterson noted that Seifert took slope readings without clearing debris,

that Seifert measured slopes outside of the relevant locations, and that there was a “high

probability of duplicate or missed slope readings that may [have affected the] overall

findings.” Id.

       Furthermore, Seifert took certain measurements for no apparent reason. This is

particularly concerning given Quarve-Peterson’s assertion that Seifert frequently failed to

measure the relevant aspects of alleged interior and exterior violations. Quarve-Peterson

also asserted that no photos were taken of slope readings or tape measurements.

       Weisen has not established, by a preponderance of evidence, that Seifert’s

methods were scientifically valid or reliable. Seifert’s own deposition testimony, the

fundamental problems Quarve-Peterson witnessed, and Weisen’s failure to present

evidence concerning Seifert’s investigation methods suggest the contrary.

          b. Seifert’s Qualifications

       Speedway also argues that Seifert is unqualified because he has no training,

education, or experience with ADA compliance. Though Siefert has investigated over

150 ADA cases, Speedway points out that Seifert was retained by Weisen’s attorneys for

every one of those investigations.

       The proponent of the expert testimony must show by a preponderance of the

evidence that the “expert is qualified to render the opinion.” In re Wholesale Grocery


                                            11
Prods. Antitrust Litig., 946 F.3d at 1000 (quoting Marmo, 457 F.3d at 757-58). The

appropriate inquiry on qualifications is whether the witness “is qualified as an expert by

knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. Gaps in an

expert witness’s qualifications generally go to the weight of the testimony and not its

admissibility. Robinson v. Geico Gen. Ins. Co., 447 F.3d 1096, 1100-01 (8th Cir. 2006)

(allowing a neurologist to testify about a shoulder injury). Yet, the Court can consider

whether an expert’s findings flow from research independent of litigation or solely from

litigation. Lauzon, 270 F.3d at 692.

       The Court finds that Seifert is not qualified to serve as an expert on ADA

compliance or ADA compliance measurements. Seifert has acted as an ADA compliance

investigator over 150 times, but each of Seifert’s investigations was part and parcel of

litigation. Moreover, Seifert was retained by Weisen’s attorneys at the Throndset

Michenfelder Law Office for “each of those over 150 investigations.” Olson Decl. Ex. B,

Seifert Expert Dep. 43:7-10, ECF No. 86-1. This is problematic given Seifert’s admission

he was merely “[f]ollowing the instructions of Mr. Michenfelder and Mr. Throndset”

during the investigation at issue here. Id. at 49:3-6.

       Seifert’s remaining ADA experience consists of one seminar related to ADA

accessibility laws. Weisen argues that Seifert’s experiences at Midwest Disability

Initiative (“MDI”) and Disability Research, Inc. (“DRI”) bolster his qualifications.

However, Seifert himself co-founded MDI in 2016 and was the only employee. Seifert

founded DRI in 2019 and is likewise the only employee. Although the stated purpose of

both organizations is to advocate for the disabled, Weisen has put forward no evidence of


                                              12
Seifert enacting that purpose outside of the litigation-related investigations Seifert has

performed for Weisen’s attorneys.

       Because Seifert has little training or experience in the ADA compliance industry

outside of his involvement in litigation brought by Weisen’s attorneys at the Throndset

Michenfelder Law Office, Weisen has not established Seifert is qualified to render

opinions on ADA compliance or ADA compliance measurements. The Court grants

Speedway’s Motion to Exclude Expert Testimony.

                          SUMMARY JUDGMENT CLAIMS

       Speedway moves for summary judgment on the grounds that Weisen lacks

standing, Weisen’s claims are moot, and as a sanction for spoliation of evidence. Weisen

moves for partial summary judgment on his claims as they relate to barrier (1), the slope

of the accessible parking space and access aisle, and barrier (4), the size of the curb ramp

landing.

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” When analyzing a summary judgment

motion, “facts must be viewed in the light most favorable to the nonmoving party,” but

“only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380

(2007) (quoting Fed. R. Civ. P. 56(c)). To survive a defendant’s motion for summary

judgment, the plaintiff must present “sufficient probative evidence that would permit a

finding in his favor without resort to speculation, conjecture, or fantasy.” Reed v. City of




                                             13
St. Charles, 561 F.3d 788, 790-91 (8th Cir. 2009) (internal quotations and citations

omitted).

   I.       Standing

        To demonstrate standing, a plaintiff must prove an injury in fact, a causal

relationship between the challenged conduct and the injury, and that the injury will be

redressed by a favorable decision. Disability Support All. v. Heartwood Enters., LLC, 885

F.3d 543, 545 (8th Cir. 2018) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61

(1992)). “An injury in fact is the ‘invasion of a legally protected interest’ that is ‘concrete

and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id.

(quoting Lujan, 504 U.S. at 560). Title III of the ADA limits a plaintiff to injunctive

relief. Id. at 546 (citing 42 U.S.C. § 2000a-3(a), incorporated by reference in § 12188(a)).

Therefore, to establish an injury in fact in a Title III ADA case, a plaintiff must first show

that architectural barriers caused an actual injury and second show an intent to return to

the facility in the “imminent future but for those barriers.” Id. (quoting Steger v. Franco,

Inc., 228 F.3d 889, 892 (8th Cir. 2000)).

            a. Actual Injury

        An ADA plaintiff suffers an actual injury when they intend to enter a place of

public accommodation but encounter a barrier that hinders them from doing so. Smith v.

RW’s Bierstube, Inc., No. 17-CV-1866, 2019 WL 3304919, at *5 (D. Minn. July 23,

2019) (citing Hillesheim v. Holiday Stationstores, Inc., 900 F.3d 1007, 1011 (8th Cir.

2018)); see Dalton v. JJSC Props., LLC, 967 F.3d 909, 913 (8th Cir. 2020) (per curiam);

Disability Support All., 885 F.3d at 546-47. A plaintiff need not engage in a “futile


                                              14
gesture” of attempting to access an obviously inaccessible building, but the alleged

barrier must have actually deterred them from entering. Smith, 2019 WL 3304919, at *5;

see Dalton, 967 F.3d at 913; Disability Support All., 885 F.3d at 546-47.

       In Disability Support Alliance, there was evidence that the disabled plaintiff had

intended to enter a building but had not exited his vehicle because he could see

architectural barriers that he would have been unable to traverse. 885 F.3d at 545-46.

There was also evidence in the record contradicting this: the building was locked; visitors

with scheduled appointments gained access only upon admission by the building’s

tenants; and the plaintiff had no appointment. Id. Nonetheless, the plaintiff had

established a genuine dispute of material fact as to whether he had suffered an actual

injury. See id. at 546-47.

       Speedway argues that Weisen did not intend to enter the Cottage Grove Speedway

because Weisen and his wife parked in a non-accessible parking space. Speedway fails to

mention that both Weisen and his wife testified that Weisen intended to enter the store

but was deterred by the exterior entrance barriers he viewed from the car. Only after

determining that Weisen was not up to traversing these barriers did they park in a non-

accessible parking space. As in Disability Support Alliance, there is a genuine dispute of

material fact as to whether Weisen intended to enter the facility and was prevented from

doing so by the exterior entrance barriers, barriers (1)-(6).

       Though a plaintiff need not engage in a futile gesture of attempting to enter an

inaccessible building, a plaintiff who encounters only exterior violations does not have

standing to sue over interior violations. Davis v. Morris-Walker, Ltd., 922 F.3d 868, 871


                                              15
(8th Cir. 2019) (citing Davis v. Anthony, Inc., 886 F.3d 674, 678 (8th Cir. 2018)).

Because it is undisputed that Weisen did not enter the Cottage Grove Speedway, he does

not have standing to sue over the alleged interior barriers, barriers (8)-(11). The Court

grants summary judgment on Weisen’s claims as they relate to the interior barriers.

       The seventh alleged barrier, that the operable parts of the gas pump are too high,

presents a more difficult question because neither party has identified evidence that

Weisen encountered the gas pump itself. There is conflicting Eighth Circuit case law on

whether a plaintiff who encounters one ADA violation in a parking lot has standing to

sue over violations they did not encounter in that parking lot. On the one hand, Steger

suggests the answer is yes. 228 F.3d 889. There, the court held that a blind plaintiff who

encountered several interior violations had standing to seek remediation of other interior

violations, which he did not encounter, that would affect blind people. Id. at 893-94. The

court reasoned that a contrary holding would lead to inefficient and impractical

“piecemeal [ADA] compliance.” Id. at 894.

       On the other hand, Hillesheim suggests the answer is no. 900 F.3d 1007. There,

the court addressed a disabled plaintiff’s standing to sue over three barriers in a store

parking lot, albeit under the Minnesota Human Rights Act as the ADA claims had been

mooted. Id. at 1009-10. The plaintiff had standing to sue over a garbage can, which

prevented him from safely navigating the handicap ramp. Id. at 1011. The plaintiff had no

standing to sue over the other two exterior violations, lack of vertical signposts marking

the accessible parking spaces and one accessible parking space without an adjacent

access aisle, because the plaintiff never explained how these violations hindered him


                                             16
from entering the store. Id. at 1010. The plaintiff did not state he had difficulty

identifying which spots were handicap accessible or whether the other accessible spots,

which had adjacent access aisles, were taken. Id.; see also Hillesheim v. O.J.’s Cafe, Inc.,

968 F.3d 866, 868 (8th Cir. 2020) (per curiam) (“Although Hillesheim need not traverse

the disputed slopes to establish a risk of ongoing or future harm, he cannot seek relief by

alleging an ADA violation that would not affect his access to the restaurant.”).

         The Court need not address this tension because Weisen does not contest

Speedway’s assertion that his claims as to the gas pump barrier are moot, as discussed

below.

            b. Intent to Return

         In addition to demonstrating an actual injury, an ADA Title III plaintiff must

demonstrate an intent to return to the facility where they experienced the actual injury.

Disability Support All., 885 F.3d at 546. “Intent to return to the place of injury ‘some

day’ is insufficient.” Smith v. Golden China of Red Wing, Inc., 987 F.3d 1205, 1209 (8th

Cir. 2021) (quoting Steger, 228 F.3d at 893 (quoting Lujan, 504 U.S. at 564 (finding the

plaintiffs’ “some day” intentions to travel halfway across the globe to observe

endangered species insufficient to establish an “imminent” future injury))). While the

Eighth Circuit has no definitive test to decide whether a plaintiff possesses the requisite

intent to return, district courts often consider the following factors: (1) the plaintiff’s

proximity to the place of accommodation; (2) the frequency of the plaintiff’s nearby

travel; (3) the plaintiff’s past patronage of the place of accommodation; and (4) the

definiteness of the plaintiff’s plans to return. Sawczyn v. BMO Harris Bank Nat’l Ass’n, 8


                                               17
F. Supp. 3d 1108, 1112 (D. Minn. 2014); see also Dalton v. Simonson Station Stores,

Inc., No. 0:17-cv-04427, 2019 WL 5579981, at *9 (D. Minn. Oct. 29, 2019) (listing cases

applying these four factors), aff’d, 830 F. App’x 486 (8th Cir. 2020) (per curiam).

       There is sufficient evidence on which a factfinder could find that Weisen intends

to return to the Cottage Grove Speedway. The first factor, proximity, weighs against

Weisen because he lives eighty-six miles away. Nevertheless, both the frequency factor

and the past patronage factor weigh in favor of Weisen’s intent to return at the summary

judgment stage. See Scott, 550 U.S. at 380 (finding a court views the evidence at

summary judgment in favor of the non-moving party). Weisen has submitted a sworn

declaration that he routinely passes the Cottage Grove Speedway on his way to the Red

Wing Treasure Island casino and has visited the Speedway on numerous occasions.

       The final factor, definiteness of plans to return, also weighs in Weisen’s favor at

the summary judgment stage. Unlike the plaintiffs in Lujan, Weisen is not travelling

halfway across the globe. Weisen’s situation is more similar to the plaintiff’s situation in

Sawczyn. The plaintiff in Sawczyn did not need to establish the exact date he intended to

return to the defendant’s ATMs because ATM visits are spontaneous in nature and do not

require concrete, advanced planning. 8 F. Supp. 3d at 1113. Visits to convenience stores

and gas stations are similarly impromptu. People stop at convenience stores when it is

convenient. People stop at gas stations when they need gas. While Weisen has not

indicated a specific date on which he plans to return to the Cottage Grove Speedway, he

passes it whenever he visits the Treasure Island casino. A reasonable factfinder could find

that Weisen’s plan to return to the Cottage Grove Speedway on his way to or from the


                                             18
Treasure Island casino to obtain food, drinks, or gas, when necessary and convenient, is

sufficiently definite.

         In sum, there is a genuine dispute of material fact as to whether Weisen intended

to enter the Cottage Grove Speedway and was deterred from doing so by the exterior

entrance barriers. There is also a genuine dispute of material fact as to whether Weisen

intends to return to the Cottage Grove Speedway in the imminent future. Accordingly, the

Court denies Speedway’s standing arguments as they relate to the exterior barriers. The

Court also denies Weisen’s Motion for Partial Summary Judgment as Weisen will have to

establish standing at trial.

   II.      Mootness

         “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for

purposes of Article III—'when the issues presented are no longer “live” or the parties

lack a legally cognizable interest in the outcome.’” Already, LLC v. Nike, Inc., 568 U.S.

85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam)). In a

Title III ADA case, a defendant’s permanent physical improvements eliminate the case or

controversy if they provide the requested relief. Hillesheim, 968 F.3d at 868 (citing

Davis, 922 F.3d at 870). A plaintiff’s request for nominal damages cannot establish a

case or controversy in a Title III case because Title III limits a plaintiff to injunctive

relief. See Disability Support All., 885 F.3d at 546 (citing 42 U.S.C. § 2000a-3(a),

incorporated by reference in § 12188(a)); Wojewski v. Rapid City Reg’l Hosp., Inc., 450

F.3d 338, 342 (8th Cir. 2006).




                                              19
       Speedway argues that Weisen’s claims are moot as it has remediated all of the

alleged ADA violations. Because Weisen does not have standing to bring his claims as

they relate to the interior barriers, the Court will not consider them in its mootness

analysis. The Court will address the exterior barriers: (1) a portion of the accessible

parking space and/or access aisle is too steep; (2) the running slope of the curb ramp is

too steep; (3) the cross slope of the curb ramp is too steep; (4) the landing at the top of the

curb ramp is not level, wide enough, or long enough; (5) the curb ramp flares are too

steep; (6) the adjacent surface at the transition from the (city owned) curb ramp to the

street is not level; 5 and (7) the operable parts of the gas pump are too high. The Court will

also address Weisen’s allegation that Speedway’s policies, practices, and procedures are

not ADA compliant.

          a. Barrier 1: A Portion of the Accessible Parking Space and/or Access
             Aisle Is Too Steep

       The slopes of accessible parking spaces and access aisles must not be steeper than

1:48 or 2.08%. 2010 Standard 502.4. Speedway’s expert, Quarve-Peterson, found the

Cottage Grove Speedway compliant in this regard. Thirty-four out of the thirty-six

measurements she took had slopes less than 2%. The other two measurements were 2.4%


5
 Speedway specifically moves for summary judgment as to Weisen’s sixth claimed
barrier because it does not own or operate the property at issue. Title III prohibits
discrimination by those who own, lease, or operate places of public accommodation. 42
U.S.C. § 12182(a); Pickern v. Pier 1 Imps. (U.S.), Inc., 457 F.3d 963, 966-67 (9th Cir.
2006) (finding summary judgment proper where the defendant did not control or
otherwise operate the alleged architectural barrier). Here, Weisen does not dispute
Speedway’s evidence that the City of Cottage Grove owns and operates the adjacent
surface at the transition from the city-owned curb ramp to the street. Therefore, the Court
grants summary judgment on Weisen’s claims as they relate to the adjacent surface.

                                              20
and 2.7%. Weisen argues that the two slope measurements above 2% preclude summary

judgment. However, Weisen offers no evidence that these two measurements would

ultimately affect his access to the Cottage Grove Speedway, particularly in light of the

thirty-four compliant measurements. See Hillesheim, 968 F.3d at 868 (finding that the

plaintiff could not “seek relief by alleging an ADA violation that would not affect his

access”). Nor does Weisen offer admissible evidence to contradict Quarve-Peterson’s

assertion that the tolerance of the slope reader can explain the two noncompliant

measurements. Weisen’s claims are therefore moot in so far as they rely on the slopes of

the accessible parking space and access aisle.

          b. Barrier 2: The Running Slope of the Curb Ramp Is Too Steep

       The running slope of a curb ramp must not be steeper than 1:12 or 8.3%. 2010

Standard 405.2. Quarve-Peterson found that the running slope of the Cottage Grove

Speedway was compliant at 8.2%. Weisen does not dispute this. Accordingly, Weisen’s

claims are moot in so far as they rely on the running slope of the curb ramp.

          c. Barrier 3: The Cross Slope of the Curb Ramp Is Too Steep

       The cross slope of a curb ramp must not be steeper than 1:48 or 2.08%. 2010

Standard 405.3. Quarve-Peterson found that the cross slope of the Cottage Grove

Speedway curb ramp was compliant at 0.6%. Again, Weisen does not dispute this

finding. Weisen’s claims are moot as they relate to the cross slope of the curb ramp.




                                            21
            d. Barrier 4: The Landing at the Top of the Curb Ramp Is Not Level,
               Wide Enough, or Long Enough

         The landings at the top of curb ramps must not be steeper than 1:48 or 2.08%.

2010 Standard 405.7.1. Quarve-Peterson found that the landing at the Cottage Grove

Speedway was compliant at less than 2%. Weisen does not dispute the slope of the

landing. Speedway has thus mooted Weisen’s claims to the extent they rely on the slope

of the curb ramp landing.

         Weisen does dispute the landing’s width and length. The 2010 Standards mandate

that curb ramp landings be at least thirty-six inches long. 2010 Standard 406.4. Landings

must also be at least as wide as the curb ramp leading up to them. Id. As discussed above,

Speedway cannot use Quarve-Peterson’s January 2021 assertion on the landing’s size “to

supply evidence” on its motion for summary judgment. Fed. R. Civ. P. 37(c)(1). More

importantly, the pictures accompanying Quarve-Peterson’s timely expert report call into

question the landing’s length and width. See Olson Decl. Ex. E, at 2-3, ECF No. 72-1. It

appears from the pictures that the landing is not thirty-six inches long for the full width of

the landing. It also appears that the landing is not as wide as the ramp for the full length

of the landing. At the very least, there is a question of material fact as to the landing’s

size that precludes the Court from finding the barrier mooted at the summary judgment

stage.

            e. Barrier 5: The Curb Ramp Flares Are Too Steep

         Curb ramp flares, when provided, must not be steeper than 1:10 or 10%. 2010

Standard 406.3. Quarve-Peterson found that the curb ramp flares were compliant at less



                                              22
than 10%. As Weisen does not dispute this, Weisen’s claims are moot in so far as they

rely on the slope of the curb ramp flares.

          f. Barrier 7: The Operable Parts of the Gap Pump Are Too High

       The 2010 Standards provide that the operable parts of fuel dispensers shall be at

most, fifty-four inches from the surface of the vehicular way. 2010 Standard 308.3.1. The

2010 Standards define “operable part” as a “component of an element used to insert or

withdraw objects, or to activate, deactivate, or adjust the element.” 2010 Standard 106.5.

Quarve-Peterson found that the gas pumps at the Cottage Grove Speedway were

compliant because there were help buttons mounted 52.5 inches from the surface and

Speedway’s policies require that associates provide assistance to customers with

disabilities by pumping their gasoline. Regardless of whether the help button constitutes

an “operable part,” Weisen does not contest that Speedway has mooted this barrier.

          g. Speedway’s Polices, Practices, and Procedures

       Weisen argues that his claims are not moot in so far as he seeks injunctive relief

directing Speedway to modify its polices, practices, and procedures. In his Complaint,

Weisen alleges, “Defendant’s policies, procedures, and practices (including, but not

limited to, those ensuring the identification and remediation of prohibited barriers,

maintenance of accessible features, training and future compliance) are inadequate to

ensure ongoing compliance with the ADA and therefore must be modified accordingly.”

Notice of Removal Ex. A, Compl. ¶ 49, ECF No. 1-1.




                                             23
       Pointing to Boitnott v. Border Foods, Inc., 361 F. Supp. 3d 858 (D. Minn. 2019), 6

Speedway argues that Weisen’s policy allegation is moot because it relies on claimed

architectural barriers that have all been remedied. In Boitnott, the court found that a

general allegation concerning the defendant’s noncompliant ADA policies merely

“relie[d] on inferences derived from claimed architectural barriers that [had] undisputedly

been remedied.” 361 F. Supp. 3d at 867-68. The allegation was moot because each of the

alleged ADA barriers had been mooted. Id. at 868. The court reasoned, “To the extent

that Defendants’ policies, practices, or procedures may have been inadequate when

Boitnott commenced this lawsuit, the record reflects that Defendants voluntarily

remedied those inadequacies.” Id. Conversely, in Sawczyn, there was a genuine dispute as

to whether the defendant’s ADA policies were compliant in part because there was a

dispute as to whether the defendant had remedied each of the alleged ADA violations. 8

F. Supp. 3d at 1114.

       Though Weisen used the same general language as the complaint in Boitnott, here

there is evidence that Speedway has not remedied all of the alleged architectural barriers.

There is a genuine dispute of material fact as to whether Speedway has remedied the size

of the curb ramp landing. As in Sawczyn, there is thus a genuine dispute as to whether

Speedway’s ADA policies are compliant.




6
  Weisen’s childhood friend, Jerald Boitnott, is the plaintiff in Boitnott v. Border Foods,
Inc. Weisen’s attorneys at the Throndset Michenfelder Law Office represented Boitnott
in the case. Indeed, the complaint in Boitnott uses the same language as the Complaint
here.

                                             24
    III.     Evidence Spoliation

          Speedway next seeks summary judgment as a sanction for evidence spoliation. 7

Speedway argues that Weisen spoliated evidence when he refused to provide the date and

time he visited the Cottage Grove Speedway because Speedway needed this information

to preserve its surveillance video footage.

          A spoliation-of-evidence sanction requires a finding of intentional destruction.

E.g., Sherman v. Rinchem Co., 687 F.3d 996, 1006 (8th Cir. 2012). Here, Speedway

makes no claim that Weisen intentionally destroyed the surveillance video footage. Nor

could it. Weisen had no control over the footage itself. Rather, Speedway is arguing that

it lost the opportunity to preserve evidence within its own control. Speedway provides no

authority on which the Court could find that this amounts to evidence spoliation, and the

Court therefore rejects Speedway’s argument.

    IV.      Attorney Fees and Costs

          Finally, Speedway seeks attorney fees and costs. The Court has discretion to

award fees and costs to the prevailing party in an ADA case under 42 U.S.C. § 12205.

See also Quasius v. Schwan Food Co., Civil No. 08-575, 2010 WL 3218591, at *1 (D.

Minn. Aug. 13, 2010) (finding that a prevailing ADA defendant is entitled to attorney

fees in “very narrow circumstances”). Because the Court denies Speedway’s motion for

summary judgment as to the claims concerning the curb ramp landing and Speedway’s



7
  As an alternative, Speedway seeks an adverse-inference instruction. The Court need not
consider potential jury instructions at this stage in the litigation. See Hallmark Cards, Inc.
v. Murley, 703 F.3d 456, 460-61 (8th Cir. 2013).

                                               25
policies, practices, and procedures, the Court denies Speedway’s request for fees and

costs without prejudice.

   V.      Results

        Speedway seeks dismissal of Weisen’s claims with prejudice. Nevertheless,

“[w]hen a federal court lacks subject-matter jurisdiction over a removed claim, it ‘must

remand it to state court’ even if, as is true here, the removed claim is one arising under

federal, not state, law.” Hillesheim v. Holiday Stationstores, Inc., 903 F.3d 786, 791-92

(8th Cir. 2018) (cleaned up) (quoting Wallace v. ConAgra Foods, Inc., 747 F.3d 1025,

1033 (8th Cir. 2014)); see also 28 U.S.C. § 1447(c). Weisen’s Summons and Complaint

identified the Tenth Judicial District of the State of Minnesota, Washington County.

Speedway then removed the action to federal court. Accordingly, where Weisen lacks

standing and where Speedway has mooted Weisen’s claims, the Court lacks subject-

matter jurisdiction and remands the claims to the Tenth Judicial District of the State of

Minnesota, Washington County.




                                             26
                                    CONCLUSION

      Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

      1.     Defendant’s Motion for Summary Judgment [ECF No. 67] is GRANTED
             IN PART and DENIED IN PART.

             a. Summary Judgment is GRANTED for Weisen’s claims as they relate to
                the adjacent surface at the transition from the curb ramp to the street.
                These claims are DISMISSED WITH PREJUDICE.

             b. Summary Judgment is GRANTED for Weisen’s claims as they relate to
                the accessible parking space and access aisle, the running slope of the
                curb ramp, the cross slope of the curb ramp, the slope of the curb ramp
                landing, the curb ramp flares, the operable parts of the gas pump, the
                self-service shelf for condiments and lids, the maneuvering clearance of
                the toilet compartment, the toilet paper dispenser, and the bathroom
                mirror. These claims are REMANDED to the Tenth Judicial District of
                the State of Minnesota, Washington County.

                    i. The Clerk of Court shall send a certified copy of this Order to the
                       Clerk of the Tenth Judicial District of the State of Minnesota,
                       Washington County.

             c. Summary Judgment is DENIED for Weisen’s claims as they relate to
                the size of the curb ramp landing and Speedway’s policies, procedures,
                and practices.

      2.     Plaintiff’s Motion for Partial Summary Judgment [ECF No. 74] is
             DENIED.

      3.     Defendant’s Motion to Exclude Expert Testimony [ECF No. 82] is
             GRANTED.

Dated: June 29, 2021
                                                       s/ Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge




                                           27
